88 N.Y.2d 896 (1996)
Jose Carrion, Appellant,
v.
Lewmara Realty Corporation, Respondent.
Court of Appeals of the State of New York.
Submitted March 25, 1996.
Decided June 6, 1996.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying plaintiff's motion for reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.